Title: To Thomas Jefferson from Joseph Steel, 28 March 1808
From: Steel, Joseph,Judkins, James
To: Jefferson, Thomas


                  
                     28 Mch 1808
                  
                  At a numerous and respectable meeting of the Citizens of Jefferson and Belmont Counties held at mount pleasent on Monday the 28th of March 1808, for the purpose of communicating to the President of the United States, such information as may enable him to decide upon the suitable place for the great western road to intersect the Ohio River; Joseph Steer was appointed Chairman and James Judkins Secritary—
                  Resolved that a Committee of five persons be appointed to report a Memorial to the President on the subject, and therefore Co’l Thomas Mc.Cune, George Humphrey Esqr, Zenas Kimberly Asa Cadwellader and Joseph McKee Esqr— were nominated and elected, who retired and afterward returned with the following Memorial, which was read and unanimously agreed to—
                  To the President of the United States—
                  Having seen from the Aurora the Message Communicated to Congress on the 9th. February, by which we learn that the course of the Road from Brownsville to the Ohio River is yet to be decided on, and that in forming that decision material regard will be paid to the Interst and wishes of the populous parts of the State of Ohio. We perpose with more Confidence than usual the mouth of Shortcreek as the point Intersection—
                  The President may perhaps have seen in our publick News papers, the ratio of representatives as apportioned among the Several Counties of our State at the last session of the Assembly—If so he may have notecid that Jefferson is entitled to the greatest representation of any County in the State Except one; and we assert with pride and confidence that the population on Shortcreek has added more essentially to the ratio of that representation than any other settlement of the County—That Short Creek is the most Central point of the greatest population within the Legal limits may be readily Inferred from the avidity with which the lands were purchased immediately upon the opening the land Office at Steubenville as there is a fact, which the books and maps in the treasury department will fully demonstrate; circumstances which the Presidente might not readily advert to are deemed sufficient—
                  1st. South of St. Clearsville very few sales of land have been yet affected, and even that number are posterior in date to these on Shortcreek—
                  2d. The purchasers of land at New York and Pittsburgh were chiefly unaquanted with the Interior parts of the Country and therefore desierous of procuring situations Imediately on the bank of the Ohio river or as near to it as possible; and the ordinance and law of Congress under which those Sales were made having provided that certain parts of seven ranges Should be sold by quarter townships only (upwards of twenty two thousand acres) most of the lands on Short Creek were prevented from finding purchasers at either of those places—
                  3d. The rules of the Steubenville land Office at the time it was first opened admited of no entries for a less quantity than a Section, (Six hundred and forty acres) and that to be made in the name of one person only—From this circumstance a Section which appears on the back to have been entered by one individual was in reality often divided amongst three four five or more partners who contributed their Small pittance to the original purchase and are now the proprietors and Cultivaters of a small farm—
                  4th From some cause which to us is inexplicable a considerable number of tributary Streams of Short Creek are connected on the map with Wheeling & Cross Creek—And from this circumstances it might be infered that Shortcreek was a Stream of minor Importanc whereas it is in size & utility a water fare more reputable then either Wheeling or Cross Creek; it extends more then Thirty Miles into the Country (exclusive of its meanders) and supplies water for one fulling Mill one Oyl mill fourteen Saw Mills and seven Merchant & grist Mills which have exported the present season notwithstanding the discourageing prospects nearly 1700 barrels of flower.
                  
                  That the mouth of Short Creek is the most proper point of intersection may be inferred from its geographqal position being immediately in the direct rout to Zeansville on the Meskingum River a place whch will always command the attention of this State and of the United States as being eminently calculated by nature for the creation & support of extensive Mills and Iron works, and the most proper point of departure for the Indianna Territory, Detroit sandusky—
                  That Short Creek in one particular is superior to any other point will not be denied by its opponents there is no place within the legal limits which admits of one outlet from the Ohio river westward so easy and practicable as that from the Mouth of Short Creek—The ridge from Wheeling and Charlstown are uneven and circuitous, that from Short Creek is direct and easy of access, and very little labour is requisite to render it the best and by far the most convenent road in the Counties of Jefferson or Belmont—
                  It is true that on Short Creek we have not yet any town worth publick notice, The settlement consists of farmers and Mecanicks—When Jefferson County first erected we considred ourselves entitled to the seal of Justice, but a Territorial governer overruled our oppinion and by spliting our settlement rendred us tributary to the agrandizement of Steubenville and St. Clearsville those towns being situated imediately above and below us being soled County towns and attracting to themselves more of publick attention &c. may possess a superiority of Influence & address, above the settlement of Short Creek—
                  But there is one fact which they dare not controvert (viz) from Brownsville to Zeansville the nearest, the best and cheapest rout is by the mouth of Short Creek—
                  Resolved that the proceedings of this meeting be signed by the Chairman and secretary and transmitted to the Presedent of the United States through the hands of our Representative in Congress Jeremiah Morrow Esqr.—
                  
                     Joseph Steer 
                     
                     James Judkins 
                     
                  
               